DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
3.	Claims 1-20 are pending. Claims 1-15 are under examination on the merits. Claims 1,16, 20 are amended. Claims 16-20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive, thus claims 1-15 stand rejected as set forth in Office action dated 04/17/2020 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Jong S. Guo (US Pub. No. 2014/0142238 A1, hereinafter “Guo”) in view of Gerst et al. (US Pub. No. 2012/0263950 A1, hereinafter “Gerst”). 
Regarding claims 1-2, 8-10: Guo teaches a pressure sensitive adhesive composition (Page 1, [0001]) consisting essentially of  a polymerization product of a monomer mixture, the monomer mixture comprising the following components: (a) one or more alkyl ester of (meth)acrylic acid or cyclic hydrocarbon acrylate, wherein the one or more alkyl ester of (meth) acrylic acid or the cyclic hydrocarbon acrylates comprises at least one low Tg monomer that produces a homopolymer having a Tg of less than -20°C, and wherein the sum of all of the one or more alkyl ester of (meth) acrylic acid or cyclic hydrocarbon is more than 30 wt.% such as 76 wt% of 2-ethylhexyl acrylate (2- EHA, Tg= -50°C) (Page 3, Example 1, [0032], Table 1), (b) 0.1 to less than 25 wt. % of at least one vinyl ester of C4-C20 carboxylic acids such as 3.0 wt. % of vinyl ester of neodecanoic acid (Page 3, Example 1, [0032], Table 1), (c) 0.5 wt. % of Sipomer B-CEA which is β-carboxyethyl acrylate (Page 3, Example 1, [0032], Table 1), (d) 0.05 to 3 wt. % of least one ureido substituted ethylenically unsaturated monomer such as 0.9 wt.% of N-(2-methacryloyloxy ethyl) ethylene urea (Page 3, Example 1, [0032], Table 1), (e) optionally 0 to 6 wt. % at least one ethylenically unsaturated carboxylic acid, (f) optionally 0 to 20 wt. % of at least one vinyl aromatic monomer, and (g) optionally 0 to 25 wt. % of at least one ethylenically unsaturated monomer different from monomers (a) to (f), wherein the wt. % is based on the total weight of the monomer mixture (Page 3, Example 1, [0032], Table 1). It is noted that the term “optionally” does not exclude the presence of (e), (f) and (g) ingredients in the recited composition. Guo does not expressly teach a pressure sensitive adhesive composition comprising wherein component (a) further comprises at least one medium Tg monomer that produces a homopolymer having a Tg of greater than or equal to -20°C and less than or equal to 50°C, wherein component (c) comprises 0.1 to 8 wt. % of at least one hydroxyl functional (meth)acrylate monomer, or 0.1 to 10 wt. % of at least one epoxy functional (meth)acrylate monomer; and the at least one epoxy functional (meth)acrylate monomer (c) is selected from glycidyl (meth)acrylate, C1-C17 hydroxyalkyl (meth)acrylate glycidyl ether, and combinations 
	However, Gerst  teaches a pressure sensitive adhesive composition (Page 1, [0001]) comprising a polymerization product of a monomer mixture, the monomer mixture comprising the following components: (a) one or more alkyl ester of (meth)acrylic acid or cyclic hydrocarbon acrylate, wherein the one or more alkyl ester of (meth) acrylic acid or the cyclic hydrocarbon acrylates comprises at least one low Tg monomer that produces a homopolymer having a Tg of less than -20°C, and wherein the sum of all of the one or more alkyl ester of (meth) acrylic acid or cyclic hydrocarbon acrylate is more than 30 wt.% such as 87.75 wt% of n-butyl acrylate (nBA, Tg= -54°C) (Page 5, Example 1, [0032], D2 and D3 in Table 1), (c) 0.1 to 8 wt. % of at least one hydroxyl functional (meth)acrylate monomer such as 1.95 wt. % of 2-hydroxypropyl acrylate (HPA) (Page 5, Example 1, [0032], D2 and D3 in Table 1), (d) 0.05 to 3 wt. % of least one ureido substituted ethylenically unsaturated monomer such as 1.0 wt.%  or 1.95 wt.% of N-(2-methacryloyloxyethyl) ethylene urea (UMA) (Page 5, Example 1, [0032], D2 and D3 in Table 1), and glycidyl methacrylate (2,3-epoxypropylmethacrylate) (GMA; Page 2, [0019]; Page 2, [0031]-[0032]; Page 5, [0067]). Furthermore, Gerst teaches a pressure sensitive adhesive composition, wherein component (a) further comprises at least one medium Tg monomer that produces a homopolymer having a Tg of greater than or equal to -20°C and less than or equal to 50°C (Page 2, [0017]) with benefit of providing to further improve the adhesive 
properties of the pressure sensitive adhesive composition, particularly for adhesive tapes for the fixing of components, and to achieve an even better temperature stability of the adhesive 
properties, wherein the pressure sensitive adhesive compositions are in particular to exhibit good cohesion even at  elevated temperatures, with the adhesion being not too severely impaired, or even being increased (Page 1, [0004]). 
In an analogous art of the pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious 1-C17 hydroxyalkyl (meth)acrylate glycidyl ether, and combinations thereof, and wherein the at least one hydroxyl functional (meth)acrylate monomer (c) is selected from hydroxypropyl acrylate as taught by Gerst  and would have been motivated to do so with reasonable expectation that this would result in providing to further improve the adhesive properties of the pressure sensitive adhesive composition, particularly for adhesive tapes for the fixing of components, and to achieve an even better temperature stability of the adhesive properties, wherein the pressure sensitive adhesive compositions are in particular to exhibit good cohesion even at elevated temperatures, with the adhesion being not too severely impaired, or even being increased as suggested by Gerst (Page 1, [0004]). 

Regarding claim 3: Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein component (a) further comprises at least one high Tg monomer that produces a homopolymer having a Tg greater than 50°C such as 3.0 wt.% of methyl methacrylate (MMA, Tg= 105°C) (Page 3, Example 1, [0032], Table 1). 

Regarding claim 4: Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein component (a) further comprises a second low Tg monomer such as such as 7.0 wt. % of ethyl acrylate (EA, Tg= -24°C) (Page 3, Example 1, [0032], Table 1).

Regarding claim 5: Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein the sum of all of the one or more alkyl ester of (meth) acrylic acid or cyclic hydrocarbon acrylate is between 70 to 92% by weight of monomers (a) to (g) such as 76 wt% of 2-ethylhexyl acrylate, 7.0 wt. % of ethyl acrylate, and 3.0 wt.% of methyl methacrylate (Page 3, Example 1, [0032], Table 1). 

	Regarding claim 6: Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein the at least one ureido substituted ethylenically unsaturated monomer of component (d) comprises at least two ureido substituted ethylenically unsaturated monomers such as 0.9 wt.% of N-(2-methacryloyloxyethyl) ethylene urea (Page 3, Example 1, [0032], Table 1). 

	Regarding claim 7: Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein the at least one alkyl ester of (meth)acrylic acid or cyclic hydrocarbon acrylates of component (a) is a C1-C18 alkyl (meth)acrylate such as 2-ethylhexyl acrylate, ethyl acrylate, and methyl methacrylate (Page 3, Example 1, [0032], Table 1). 
	
	Regarding claim 11: Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein the at least one ureido substituted ethylenically unsaturated monomer component (d) is selected from ureido substituted (meth)acrylate monomers, ureido substituted allyl monomers, and combinations thereof such as N-(2-methacryloyloxyethyl) ethylene urea (Page 3, Example 1, [0032], Table 1). 

	Regarding claim 12 Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein the at least one vinyl ester of C4-C20 carboxylic acids of component (b) 8-C12 carboxylic acid such as vinyl ester of neodecanoic acid (Page 3, Example 1, [0032], Table 1). 

	Regarding claim 13 Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), wherein the at least one vinyl aromatic monomer (f) is 7.0 wt. % of  styrene (Page 3, Example 1, [0032], Table 1).

	Regarding claim 14 Guo teaches  the pressure sensitive adhesive composition (Page 1, [0001]), wherein the at least one ethylenically unsaturated monomer component (g) is 2.0 wt. % of acrylonitrile (Page 3, Example 1, [0032], Table 1).

	Regarding claim 15 Guo teaches the pressure sensitive adhesive composition (Page 1, [0001]), further comprising polyolefin emulsions containing -30 wt % of a polyolefin dispersion which contains one or more polyolefins, such as polyethylene or polypropylene. In one embodiment, the polyolefin may contain acid functionality such as, for example, an ethylene acrylic acid copolymer or a propylene acrylic acid copolymer (Page 2, [0027]), In other embodiment, polyolefin dispersion comprises an ethythene acrylic acid copolymer, such as Michem® Prime 4990R commercially available from Michelman, Inc (Page 2, [0028]).  

Response to Arguments
8.	Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Guo requires the inclusion of one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion. The inclusion of one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion will materially affect the basic and novel 
The Examiner respectfully disagrees. The present claims “consisting essentially of” language does not necessarily exclude the one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition, see Exparte Davis et al. (Bd of Appeals), 80 USPQ 448. Furthermore, the instant claim 1 requires (g) optionally 0 to 25 wt. % of at least one ethylenically unsaturated monomer different from monomers (a) to (f), wherein the at least one ethylenically unsaturated monomer component (g) is selected from the group consisting of vinyl esters of C1-C3 carboxylic acid monomers, nitriles of ethylenically unsaturated carboxylic acids, ethylenically unsaturated surfactants, and combinations thereof. Thus, the addition of nitriles of ethylenically unsaturated carboxylic acids will NOT have a significant effect on the adhesion and/or cohesion properties of the compositions of Guo.
The Applicant has not submitted any factual evidence showing that the one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion materially affects the instant invention, thus the rejection is maintained. 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/29/2020